88 N.Y.2d 866 (1996)
In the Matter of Deposit Central School District, Appellant-Respondent,
v.
Public Employment Relations Board, Respondent-Appellant, and Pauline R. Kinsella et al., Respondents.
Court of Appeals of the State of New York.
Submitted March 18, 1996.
Decided May 2, 1996.
Motion for leave to appeal by Deposit Central School District denied. Cross motion for leave to appeal by the Public Employment Relations Board dismissed upon the ground that cross movant is not a party aggrieved (see, CPLR 5511).